United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                    No. 99 - 3624
                                    ___________

In re: MARK K. MCNUTT                           *
                                                *
                Debtor                          *
                                                *
------------------------------------------      *
                                                *
CROCKETT & BROWN, PLLC,                         *
                                                * Appeal from the United States
                Claimant - Appellant,           * District Court for the Eastern
                                                * District of Arkansas.
        v.                                      *
                                                * [UNPUBLISHED]
MARK K. MCNUTT,                                 *
                                                *
                Debtor - Appellee.              *
                                           ___________

                              Submitted: April 10, 2000
                                   Filed: September 11, 2000
                                   ___________

Before WOLLMAN, Chief Judge, MURPHY, Circuit Judge, and GOLDBERG,1
      Judge.
                           ___________

PER CURIAM.




      1
       The Honorable Richard W. Goldberg, Judge for the United States Court of
International Trade, sitting by designation.
        Claimant-Appellant Crockett & Brown, PLLC ("Appellant") appeals from the
United States District Court for the Eastern District of Arkansas. The district court
affirmed the denial, by the United States Bankruptcy Court for the Eastern District of
Arkansas, of Appellant's Proof of Claim. After a careful review of the record, we are
satisfied that both the bankruptcy court and district court reached the correct result and
conclude that an opinion would have no precedential value in this highly fact-specific
case. Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-